Citation Nr: 1046759	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial, compensable evaluation for diabetic 
retinopathy and bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the VA regional 
office (RO) in Nashville, Tennessee.  In June 2003, the RO, in 
part, granted service connection diabetic retinopathy with 
bilateral cataracts, secondary to service-connected diabetes 
mellitus.  In March 2008, a hearing was held at the RO before the 
undersigned member of the Board.  A copy of the hearing 
transcript has been associated with the record.  The Board 
remanded the Veteran's claim for additional development in June 
2008 and September 2009.


FINDING OF FACT

The Veteran's diabetic retinopathy and bilateral cataracts is 
manifested by, at worst,  refraction in the right eye of +0.75 
with best corrected vision of 20/20, and best vision without 
correction of 20/30 (far); refraction in the left eye was +1.00 
with best corrected vision of 20/30, and best vision without 
correction of 20/40 (far). 


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for diabetic 
retinopathy and bilateral cataracts have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.83, 4.83a, 4.84a, 
Diagnostic Codes 6061-6079 (2007, 2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in September 2002 
informed the Veteran of the information necessary to substantiate 
his claim for an increased rating.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An April 2006 
letter included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his ocular disorder.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Thus, because the notice that the Veteran was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  


Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
most recently afforded a VA examination pertaining to his claim 
for an increased rating in January 2010.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of pertinent medical records and is responsive to the 
medical questions raised in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to these issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2010).  The opinion is thorough and 
supported by the record.  The opinion noted above is therefore 
adequate upon which to base a decision.  Further, the duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II. Increased Rating

The Veteran is seeking an initial, compensable disability 
evaluation for his service-connected diabetic retinopathy and 
bilateral cataracts.  

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

The Veteran's eye disability has been evaluated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6099-6079.  The Board notes that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  Rating by analogy is appropriate 
for an unlisted condition where a closely related condition, 
which approximates the anatomical localization, symptomatology, 
and functional impairment, is available.  See 38 C.F.R. § 4.20 
(2010).

The regulations for the rating of eye disabilities were recently 
amended.  However, the new rating criteria are applicable to 
applications for benefits received by VA on or after December 10, 
2008.  Here, however, the Veteran's claim is dated August 2002.  
Therefore, the new rating criteria are not for application.  See 
Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008). 

Under the old criteria, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  Under these criteria, impairment of central visual acuity 
is evaluated from non-compensable to 100 percent based upon the 
degree of the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the vertical 
column appropriate to the Snellen index of the other eye.  38 
C.F.R. § 4.83a, Table V.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a lens 
of not more than 4 diopters difference from that used with the 
better eye will be taken as the visual acuity of the poorer eye.  
38 C.F.R. § 4.75.

Eye impairment otherwise is rated on the basis of impairment of 
central visual acuity.  AS noted, Diagnostic Codes 6061-6079 
contain the criteria to evaluate impairment of central visual 
acuity.  A non-compensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes is 
correctable to 20/40.  See 38 C.F.R. § 4.84a, (2007).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2007).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/40.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6077, 6078 (2007).

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual acuity 
in one eye is 20/100 and the other eye is 20/70; (3) corrected 
visual acuity in one eye is 20/200 in one eye and 20/50 in the 
other eye; (4) corrected visual acuity in one eye is 15/200 and 
20/50 in the other eye; (5) corrected visual acuity in one eye is 
10/200 and 20/40 in the other eye; (6) corrected visual acuity in 
one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of 
one eye and corrected vision to 20/40 in the other eye.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 
(2007).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other eye; 
(2) corrected visual acuity of one eye is to 15/200 and 20/70 in 
the other eye; (3) corrected visual acuity in one eye is to 
10/200 and 20/50 in the other eye; (4) corrected visual acuity is 
to 5/200 in one eye and 20/50 in the other eye; or (5) blindness 
or anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2007).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) 
corrected visual acuity is to 5/200 in one eye and 20/70 in the 
other eye; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/70 and 20/50, 
respectively.  See 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 
6076, 6078 (2007).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 and 
the other eye is to 20/100; (3) corrected visual acuity of one 
eye is to 10/200 and the other eye is to 20/100; (4) corrected 
visual acuity of one eye is to 5/200 and the other eye is to 
20/100; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/100 or 20/70 or 20/100, 
respectively.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6065, 
6069, 6073, 6076 (2007).

The rating schedule recognizes that a veteran's visual acuity may 
fall between the specified Snellen's test levels.  In applying 
the rating for impairment of visual acuity, a person not having 
the ability to read at any one of the scheduled steps or 
distances, but reading at the next scheduled step or distance, is 
to be rated as reading at this latter step or distance.  For 
example, a person who can read at 20/100 but cannot at 20/70 
should be rated as seeing at 20/100.  38 C.F.R. § 4.83.

Under Diagnostic Codes 6027 and 6028, preoperative traumatic 
cataracts and senile cataracts and others, respectively, are 
rated based on impairment of vision, if preoperative, and on 
impairment of vision and aphakia, if postoperative.  See 38 
C.F.R. § 4.84a, DC 6027, 6028 (2007).  There is no indication in 
the record that the Veteran's cataracts are postoperative. 

In this case, the Veteran was afforded a VA (QTC) eye examination 
in February 2003, which revealed refraction in the right eye of -
1.50, with best-corrected vision of 20/30.  Refraction in the 
left eye was -1.00, with best-corrected vision of 20/30.  He was 
diagnosed with very minimal diabetic microaneuryisms, early out 
of visual axis posterior subcapsular cataracts, myopic 
astigmatism and presbyopia (present glasses were accurate).  See 
QTC examination report, February 17, 2003.

He was afforded his next VA eye examination in January 2004, 
which revealed refraction in the right eye of -1.75 with best 
corrected vision of 20/20, best vision without correction of 
20/60-1, and near vision with correction of 20/20.  Refraction in 
the left eye was -1.50 with best corrected vision of 20/20, best 
vision without correction of 20/60-1, and near vision with 
correction of 20/20.  He was diagnosed with early non-refractive 
diabetic retinopathy of both eyes, refractive error, bilaterally, 
and immature cataracts, bilaterally.  See VA examination report, 
January 13, 2004.

He was afforded his next VA (QTC) eye examination in April 2005, 
which revealed refraction in the right eye of -1.25 with best 
corrected vision of 20/30+3.  Refraction in the left eye was -
1.00 with best corrected vision of 20/25.  It was noted that no 
retinopathy was observed, though subcapsular cataracts were 
noted, as were myopic astigmatism and presbyopia with a slight 
refractive change.  See QTC examination report, April 4, 2005.

He was afforded his next VA eye examination in October 2007, 
which revealed refraction in the right eye of -1.75 with best 
corrected vision of 20/20, best vision without correction of 
20/60, near vision with correction of 20/20, and near vision 
without correction of 20/100.  Refraction in the left eye was -
1.50 with best corrected vision of 20/20, best vision without 
correction of 20/80, near vision with correction of 20/20, and 
near vision without correction of 20/100.  The Veteran denied 
symptoms characteristic of diplopia.  He was diagnosed with 
diabetes mellitus with no evidence of ocular involvement with 
diabetic retinopathy, nuclear sclerotic cataract, bilaterally, 
and esotropia.  See VA examination report, October 11, 2007.

He was afforded his most recent VA eye examination in January 
2010, which revealed refraction in the right eye of +0.75 with 
best corrected vision of 20/20, and best vision without 
correction of 20/30 (far).  Refraction in the left eye was +1.00 
with best corrected vision of 20/30, and best vision without 
correction of 20/40 (far).  The examiner diagnosed the Veteran 
with refractive error/presbyopia, cataracts (age appropriate), 
and diabetes mellitus without diabetic retinopathy.  See VA 
examination report, January 7, 2010.

Further, an addendum opinion was provided in March 2010.  
Specifically, the examiner reiterated that there was no diabetic 
retinopathy present in either eye, and he opined that, although 
the Veteran has bilateral cataracts, they are age-appropriate and 
therefore it is not at least as likely as not that his cataracts 
are due to or aggravated by his service-connected diabetes 
mellitus.  See Addendum report, March 17, 2010.

Although the Board has reviewed the VA outpatient treatment 
records, as well as private treatment within the Veteran's 
record, the findings above represent the worst visual acuity 
ratings shown during the appellate period.

Throughout the period on appeal, the evidence reflects that the 
Veteran's worst corrected distant visual acuity was 20/20 for the 
right eye, and 20/30 for the left eye.  For a compensable 
evaluation when the Veteran is neither blind nor has loss of use 
of one eye, the central visual acuity of one eye must be 20/40 or 
worse to warrant a compensable evaluation.  As the medical 
evidence does not reveal any visual impairment more severe than 
20/20 and 20/30, a higher evaluation on the basis of central 
visual acuity impairment is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.  

The highest levels of impairment of visual acuity, 20/20 and 
20/30, when combined in Table V, yield a noncompensable 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability warrants a higher 
rating.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his eye 
disorder according to the appropriate diagnostic code.  Such 
competent evidence concerning the nature and extent of the 
Veteran's service-connected eye disability has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluation.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  As such, the Board finds these 
records to be the only competent and probative evidence of record 
and thus, are accorded greater weight than any of the Veteran's 
subjective evidence of complaints of increased symptomatology.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Absent clinical findings supporting higher ratings, the 
preponderance of the evidence is against entitlement to a 
compensable evaluation for diabetic retinopathy and bilateral 
cataracts.  The benefit- of-the-doubt doctrine is therefore not 
for application, and the claim must be denied as to this period 
of the appeal.  See Gilbert.

Finally, a review of the record reveals that the RO did not refer 
the evaluation of the Veteran's diabetic retinopathy and 
bilateral cataracts to the VA Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
That regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the current appeal.  
Regarding the Veteran's claim for a higher disability rating for 
diabetic retinopathy and bilateral cataracts, the rating criteria 
are not inadequate.  A higher rating is available, however the 
Veteran simply does not meet those criteria.     

Accordingly, the Veteran's claim for an initial, compensable 
rating for diabetic retinopathy and bilateral cataracts is 
denied.


ORDER

Entitlement to an initial, compensable evaluation for diabetic 
retinopathy and bilateral cataracts is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


